Citation Nr: 1640795	
Decision Date: 10/17/16    Archive Date: 11/08/16

DOCKET NO.  08-22 306	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for an acquired psychiatric disorder, on a direct basis.

2.  Entitlement to service connection for sexual dysfunction, to include as secondary to service-connected low back disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife




ATTORNEY FOR THE BOARD

J. Anderson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 13, 2002 to November 4, 2002.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a June 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).

In April 2010, the Board remanded the claims to the RO to schedule a requested Travel Board hearing.  In November 2010, the Veteran testified at a Travel Board hearing before the undersigned Veterans' Law Judge.  A transcript of the hearing is of record.

In February 2011, January 2013, and January 2015, the Board remanded the claims further evidentiary development.  In the January 2015 decision, the Board dismissed the claim for service connection for a psychiatric disorder as secondary to service-connected low back disability.  Thus, only direct service connection remains on appeal.

The issue of entitlement to service connection for urinary incontinence/urgency has been raised by the record in a June 2008 statement and was referred back for adjudication in the February 2011 and January 2013 remands, but the claim still has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015). 

The appeal is REMANDED to the AOJ.  VA will notify the Appellant if further action is required.

REMAND

While further delay is regrettable, the Board finds that further development is necessary prior to appellate review to ensure full consideration of the claim.

A June 11, 2003 VA discharge summary indicates that the Veteran was admitted for in-patient psychiatric treatment from June 1, 2003 to June 9, 2003.  Nevertheless, the underlying in-patient clinical records have not been associated with the claims file.  Additionally, a June 25, 2012 VA treatment record indicates that the Veteran applied for VA vocational rehabilitation and his electronic claims file confirms that he has an active chapter 31 case.  However, the Veteran's vocational rehabilitation records have not been associated with the claims file.  Finally, a June 28, 2010 VA treatment record noted that the Veteran began fee basis physical therapy at Select PT on June 23, 2010 for his service-connected back disability.  A July 9, 2010 addendum indicated that fee basis documents from Select PT had been scanned into Vista Imaging; however, the referenced records have not been associated with the claims file.  As the Veteran has asserted that his sexual dysfunction is secondary to his service-connected lumbar spine disability the fee basis records may be relevant.  Accordingly, the Veteran's    in-patient psychiatric clinical records, vocational rehabilitation records, fee basis treatment records, and any updated VA medical records must be associated with the record.  38 U.S.C.A. § 5103A (c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

With regard to private treatment records, VA treatment records from May 29, 2007 and November 29, 2007 noted that the Veteran had been evaluated by an outside urologist, Dr. Barkley, and a January 10, 2013 VA treatment record indicated that   the Veteran was evaluated for inter alia erectile dysfunction by an outside physician.  Additionally, the August 2009 VA genitourinary examination noted that the Veteran had a private primary care provider in approximately 2007 in "Clearwater, Tampa."  The aforementioned private treatment records have not been associated with the record.  As they may be relevant to the Veteran's claims, reasonable efforts must      be made to obtain all outstanding private treatment records.  

With regard to the Veteran's claim for sexual dysfunction, on a June 2008, November 2009, and March 2010 VA Form 9, the Veteran asserted that his sexual dysfunction could be related to his service-connected lumbar spine disability.  While the Veteran was provided a VA genitourinary examination in August 2009, the examiner's negative opinion only addressed whether the Veteran's sexual dysfunction was caused by his service-connected lumbar spine disability.  It did not address whether the Veteran's sexual dysfunction was aggravated by his service-connected lumbar spine disability.  Accordingly, on remand an addendum opinion is required.   

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the electronic claims file all inpatient and outpatient VA treatment records generated since December 21, 2015, the fee basis treatment records from Select PT records referenced in the July 9, 210 VA treatment record, as well as the in-patient clinical records from June 1, 2003 to June 9, 2003 from the San Juan VA Medical Center.  If no records exist the claims file should be annotated to reflect such and the Veteran notified of such.

2.  Obtain and associate with the record the Veteran's VA vocational rehabilitation file.  If any records cannot be located or no such records exist, the Veteran and his representative should be so notified, and the unavailability of the records should be noted in the claims file.

3.  Ask the Veteran to provide the names and addresses of all medical care providers who have treated his disabilities on appeal, including Dr. Barkley and his private physician.  After securing the necessary releases, request any relevant records identified that are not duplicates of those already contained in the claims file.

4.  After the above is completed to the extent possible, return the claims file to the August 2009 VA genitourinary examiner, if available, to obtain an addendum opinion.  If that examiner is not available, the claims file should be forwarded to another VA clinician for review.  If a new examination is deemed necessary to respond to the questions presented, one should be scheduled.  

Following review of the claims file, the examiner should indicate whether it is at least as likely as not (50 percent probability or more) that the Veteran's erectile dysfunction has been permanently worsened beyond normal progression (as opposed to temporary exacerbations) by his service-connected lumbar spine disability.  Please state why or why not.

If the erectile dysfunction has been permanently worsened beyond normal progression by the lumbar spine disability, the examiner should attempt to quantify the degree of worsening beyond baseline level of erectile dysfunction  that is attributable to the lumbar spine disability.

A complete rationale should be provided for all opinions and conclusions expressed.

5.  After completing the requested actions, and any additional action deemed warranted, the AOJ should readjudicate the claims.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and an opportunity to respond thereto.  The case should then be returned to the Board for further appellate consideration, if in order.

The Appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United  States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
K. A. BANFIELD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).






